NUMBER 13-21-00309-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                           IN RE CAMERON COUNTY


                      On Petition for Writ of Mandamus.


                                      ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      On October 19, 2021, this Court handed down its opinion in this case. See In re

Cameron County, No. 13-21-00309-CV, 2021 WL 4849528, at *1 (Tex. App.—Corpus

Christi–Edinburg Oct. 19, 2021, orig. proceeding) (mem. op.). On November 2, 2021,

relator Cameron County filed a motion for en banc reconsideration and request for stay.

This Court requested that the real party in interest Cameron County Sheriff Eric Garza

file a response to this motion on or before November 22, 2021. However, the parties to

this original proceeding have now filed a “Notice of Rule 11 Settlement Agreement and

Joint Request for Thirty Day Abatement.” According to this motion, the parties have
entered a settlement agreement which affects the disposition of this matter. They request

an abatement of this original proceeding for thirty days in order to effectuate that

agreement.

       The Court having examined and fully considered the request for abatement, is of

the opinion that it should be granted. Accordingly, we grant the joint motion, and we abate

this matter for a period of thirty days from the date of this order. We direct the parties to

file an appropriate motion regarding the disposition of this matter within seven days after

the expiration of the abatement period.

                                                                       PER CURIAM

Delivered and filed on the
17th day of November, 2021.




                                             2